DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image reading system wherein a terminal apparatus receives notification of a scanned sheet and instructs an image reading apparatus to read a next sheet”.

Claim Objections
Claim 9 is objected to because of the following informalities:  It appears applicant may have intended claim 9 to depend upon claim 6 instead of claim 2.  Appropriate response is required.  Examiner has treated claim 9 as being dependent upon claim 6 for the purposes of the rejection below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Inspection of the specification reveals that CPU 64 of figure 2 corresponds to the operation instruction unit, the notification unit and the next sheet instruction unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2)	Regarding claim 1, Cho teaches an image reading system comprising: a terminal apparatus (figure 1, item 100; various terminals disclosed, one example being a mobile phone); and an image reading apparatus that communicates data with the terminal apparatus and reads a sheet (figure 1, item 300; an MFP), wherein the terminal apparatus includes an operation instruction unit that instructs the image reading apparatus to perform an operation (figure 19; paragraph 225; mobile device can instruct MFP 300 to perform a scanning operation), and wherein either the terminal apparatus or the image reading apparatus includes a notification unit that notifies a user of completion of reading of the sheet and a next sheet instruction unit used by the user to determine whether to read a next sheet and include the next sheet in a resultant file in which the sheet is included (figure 21; paragraph 229; notification of a first page scanned is received and a user may instruct further scanning of pages that results in a single stored file as disclosed in paragraph 231).
3)	Regarding claim 2, Cho teaches the image reading system according to Claim 1, wherein the notification unit is provided in the terminal apparatus (figure 21; paragraph 229; notification is displayed on mobile device).
4)	Regarding claim 3, Cho teaches the image reading system according to Claim 2, wherein the terminal apparatus includes a display device that displays an image, and wherein the notification unit notifies the user of the completion of the reading by displaying the image on the - 30 -display device (paragraph 236; figure 23; read images can be displayed on mobile device upon completion of reading).

6)	Regarding claim 7, Cho teaches the image reading system according to Claim 6, wherein the terminal apparatus includes a contact sensor that inputs a signal if the user touches the contact sensor, and wherein the next sheet instruction unit is used by the - 31 -user to determine whether to read the next sheet and include the next sheet in the resultant file by touching the contact sensor (paragraph 229; GUI buttons are provided on the screen of the mobile device and act as “contact sensors”).
7)	Regarding claim 10, Cho teaches the image reading system according to Claim 1, wherein the image reading apparatus includes a platen glass on which the sheet is disposed and a cover that covers - 32 -or exposes the platen glass, and wherein the operation instruction unit instructs the image reading apparatus to read the sheet in cooperation with the cover (figure 1; paragraph 140; scanner may be flatbed [MFP of the type shown in figure 1 inherently has platen for scanning] and is shown to have a cover [i.e. below the ADF]).
8)	Claim 15 is taught in the same manner as described in the rejection of claim 1 above.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

9)	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0054866 by Cho as applied to claim 2 above, and further in view of U.S. patent application publication 2018/0217790 by Ichikawa.
10)	Regarding claim 4, Cho does not specifically teach the image reading system according to Claim 2, wherein the terminal apparatus includes a vibration device that vibrates the terminal apparatus, and wherein the notification unit notifies the user of the completion of the reading by vibrating the terminal apparatus using the vibration device.
	Ichikawa teaches the image reading system according to Claim 2, wherein the terminal apparatus includes a vibration device that vibrates the terminal apparatus, and wherein the notification unit notifies the user of the completion of the reading by vibrating the terminal apparatus using the vibration device (paragraph 60; notification of job completion sent from an MFP to a mobile device can be in the form of a vibration).
	Cho and Ichikawa are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Ichikawa to add notification by vibration.  The motivation for doing so would have been so that a “user can receive the completion notification merely by holding the mobile terminal” (paragraph 60).  Therefore it would have been obvious to combine Cho with Ichikawa to obtain the invention of claim 4.
11)	Regarding claim 5, Cho does not specifically teach the image reading system according to Claim 2, wherein the terminal apparatus includes a sound output device 
	Ichikawa teaches the image reading system according to Claim 2, wherein the terminal apparatus includes a sound output device that outputs a sound, and wherein the notification unit notifies the user of the completion of the reading with the sound output from the sound output device (paragraph 60; notification of job completion sent from an MFP to a mobile device can be in the form of an alarm).
	Cho and Ichikawa are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Ichikawa to add notification by alarm sound.  The motivation for doing so would have been so that a “user can receive the completion notification merely by holding the mobile terminal” (paragraph 60).  Therefore it would have been obvious to combine Cho with Ichikawa to obtain the invention of claim 5.

12)	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0054866 by Cho as applied to claim 6 above, and further in view of U.S. patent application publication 2014/0002860 by Miyata.
13)	Regarding claim 8, Cho does not specifically teach the image reading system according to Claim 6, wherein the terminal apparatus includes an acceleration detection unit that detects acceleration of the terminal apparatus, and wherein the next sheet instruction unit is used by the user to determine whether to read the next sheet and 
	Miyata teaches the image reading system according to Claim 6, wherein the terminal apparatus includes an acceleration detection unit that detects acceleration of the terminal apparatus (paragraph 21; acceleration sensor), and wherein the next sheet instruction unit is used by the user to determine whether to read the next sheet and include the next sheet in the resultant file by shaking the terminal apparatus, the shaking being detected by the acceleration detection unit (paragraph 61; mobile device can make operation selections through shaking the phone).
	NOTE: Miyata could modify the operation selections of Cho to allow for selection by shaking.
	Cho and Miyata are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Miyata to add selection by shaking.  The motivation for doing so would have been “convenient to the user” (paragraph 44).  Therefore it would have been obvious to combine Cho with Miyata to obtain the invention of claim 8.
14)	Regarding claim 9, Cho does not specifically teach the image reading system according to Claim 6, wherein the terminal apparatus includes a sound input device that receives a sound, and wherein the next sheet instruction unit is used by the user to determine whether to read the next sheet and include the next sheet in the resultant file by inputting the sound to the sound input device.

	NOTE: Miyata could modify the operation selections of Cho to allow for selection by voice recognition.
	Cho and Miyata are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Miyata to add selection by voice recognition.  The motivation for doing so would have been “convenient to the user” (paragraph 44).  Therefore it would have been obvious to combine Cho with Miyata to obtain the invention of claim 9.

15)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0054866 by Cho as applied to claim 10 above, and further in view of U.S. patent application publication 2013/0194625 by Inami et al.
	Cho does not specifically teach the image reading system according to Claim 10, wherein the image reading apparatus includes a control unit that again checks, after the cover is opened (cover inherently must be opened to utilize the flatbed scanner of figure 1, item 300), whether there is a sheet and that, if there is a sheet, reads the sheet or 
	Inami teaches the image reading system according to Claim 10, wherein the image reading apparatus includes a control unit that again checks, after the cover is opened, whether there is a sheet and that, if there is a sheet, reads the sheet (paragraph 76; document is determined present and scanning commences) or that, if there is no sheet, generates the resultant file including the sheet that has been read and ends a process.
	NOTE: Inami could modify the flatbed scanner of Cho to detect the presence of documents.
	Cho and Inami are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Inami to add document detection.  The motivation for doing so would have been to determine if a document was ready for scanning thereby automating a process for the user.  Therefore it would have been obvious to combine Cho with Inami to obtain the invention of claim 11.

16)	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0054866 by Cho as applied to claim 1 above, and further in view of U.S. patent application publication 2019/0109953 by Arifuku.
	Cho does not specifically teach the image reading system according to Claim 1, wherein the terminal apparatus further includes a discard instruction unit that instructs 
	Arifuku teaches the image reading system according to Claim 1, wherein the terminal apparatus further includes a discard instruction unit that instructs the image reading apparatus whether to discard the read sheet (paragraph 87; user of mobile device can select deletion of particular data).
	Cho and Arifuku are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Arifuku to add document deletion.  The motivation for doing so would have been to save memory space at the MFP.  Therefore it would have been obvious to combine Cho with Arifuku to obtain the invention of claim 12.

17)	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0054866 by Cho and further in view of U.S. patent application publication 2019/0109953 by Arifuku as applied to claim 12 above, and further in view of U.S. patent application publication 2020/0177744 by Yoshimi.
	Cho does not specifically teach the image reading system according to Claim 12, wherein the terminal apparatus includes a sound output unit that outputs a sound, and wherein the sound output unit outputs a sound of at least a part of text included in the read sheet.

Cho and Yoshimi are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Yoshimi to add text to speech.  The motivation for doing so would have been to provide a user with increased understanding of an operation (paragraph 5).  Therefore it would have been obvious to combine Cho with Arifuku and Yoshimi to obtain the invention of claim 13.
	
18)	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0054866 by Cho as applied to claim 1 above, and further in view of U.S. patent application publication 2020/0092431 by Mori et al.
	Cho teaches the image reading system according to Claim 1, - 33 -wherein the image reading apparatus includes an automatic document feeder that feeds a plurality of sheets included in a set of sheets one by one (paragraph 140; scanner may be an auto feeder; ADF also shown in figure 1) 
Cho does not specifically teach the operation instruction unit instructs the image reading apparatus to read a next set of sheets after reading the set of sheets.
Mori teaches the operation instruction unit instructs the image reading apparatus to read a next set of sheets after reading the set of sheets (paragraph 76; batches of plurality of sheets can be run subsequently to form a single job).
Cho and Mori are combinable because they are both from the scanning field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Mori to add batch scanning.  The motivation for doing so would have been to provide the ability to perform large volume scan jobs (paragraph 76).  Therefore it would have been obvious to combine Cho with Mori to obtain the invention of claim 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672